ALVIN B. RUBIN, Circuit Judge,
dissenting from Part III B.
Both reason and precedent compel me to dissent from the remand of George Marchelos’ already amply proved claim to reinstatement, which my brethren attempt to explain in part IIIB above. A state employer may escape its duty to rehire a person discharged in violation of the first amendment, they say, if the employer shows either “that it would not have reinstated [the employee] irrespective of all reasons given for the discharge which the jury rejected,” or that equity and fairness would be disserved by the remedy. This analysis is contrary to Supreme Court precedent and the established rule of this circuit. As mere reading of the test dem*275onstrates, it substitutes an intricate and confusing instruction for the Supreme Court’s lucid one. The test would permit The College to deny the victim of its wrongdoing the only remedy that can make him whole by invoking equity in the cause of injustice.
The standard for awarding reinstatement announced by the Supreme Court in Mt. Healthy is succinct and clear: once the plaintiff establishes that his constitutionally protected conduct was a substantial or motivating factor in the defendant’s decision to fire him, the defendant must reinstate him unless it establishes “that it would have reached the same decision ... even in the absence of the protected conduct.” Mt. Healthy, 429 U.S. at 287, 97 S.Ct. at 576, 50 L.Ed.2d at 484; Bueno v. City of Donna, 714 F.2d 484, 497 & n. 1 (5th Cir.1983) (Rubin, J., concurring specially). The “irrespective-of-all-reasons” defense appears to me either to stray from the Mt. Healthy test or to muddle its clarity.
The remainder of part IIIB departs from Mt. Healthy and our prior decisions. Under Mt. Healthy the sole question is causation: whether, but for the plaintiff’s exercise of federal constitutional rights, the college would have extended his employment. This is causation in fact, not proximate cause. The majority provides The College with an additional defense against affording relief to the victim: whether, as a matter of fairness and equity, The College should do so. Fairness and equity appear due to the victim rather than to the tortfeasor. This defense permits the employer to escape the consequences of its own wrongdoing and may enable a state agency that has violated the first amendment to deny adequate relief to persons whose constitutional rights it has infringed. In any event it permits federal judicial intrusion even deeper into the administration of state schools, for the district court is now to probe the fairness and equity of reinstating an employee who has already been found to have been wrongfully discharged.
Reinstatement may indeed impose undesirable consequences. But the Supreme Court has already considered this concern and announced the test appropriate for addressing it. The teacher involved in the Mt. Healthy case had engaged in a variety of misconduct that might have sufficed independently to justify discharge. 429 U.S. at 287, 97 S.Ct. at 576, 50 L.Ed.2d at 483. His heated arguments with other teachers and students had provoked, on at least one occasion, a slap on the face; he had referred to students in his class as “sons of bitches”; and he had made obscene gestures to two female students. 429 U.S. at 282, 97 S.Ct. at 573, 50 L.Ed.2d at 480. To avoid “commanding undesirable consequences not necessary to the assurance of [first amendment] rights,” the Court announced that the district court might deny reinstatement if the school proved on remand that it would not have renewed the teacher’s contract even in the absence of his other, constitutionally protected conduct. Although the case was being remanded for this inquiry, the Court did not, as my brothers do, invite a wide ranging inquiry into the advisability of a continued employment relationship.
My brothers cite no first amendment cases denying reinstatement after jury findings that a public employee had been discharged because he exercised his right to associate with others to advance their common interests; nor can they. To the contrary, we have squarely held that a plaintiff who establishes discharge in violation of the first amendment is entitled to reinstatement notwithstanding consequential disruption that might be characterized as unfair or inequitable. Sterzing v. Fort Bend Independent School District, 496 F.2d 92, 93 (5th Cir.1974); Abbott v. Thetford, 529 F.2d 695, 701 (5th Cir.1976). “Reinstatement is a necessary element of an appropriate remedy in wrongful discharge cases.” Abbott, 529 F.2d at 701. This remedy must not be denied an employee who has been the victim of retaliation for exercising his constitutional rights on the basis of past misconduct dredged up as an afterthought in order to inflict the same *276harm. “Enforcement of constitutional rights frequently has disturbing consequences,” we have acknowledged, but “[r]elief is not restricted to that which will be pleasing and free of irritation.” Sterzing, 496 F.2d at 93.
Damages cannot make the discharged employee whole, for he has lost not just past earnings but a job and the infinitely valuable, albeit intangible, status, reputation, and psychological benefits that, in our society, attend prestigious employment. Reinstatement is also essential to deter retaliatory discharges and to eliminate the chilling effect such a discharge may exert on other employees whose desire to speak out against the ruling powers is stilled by fear of a similar fate. For these reasons, the Eleventh Circuit recently adopted what has hitherto been the rule of our court and reversed a denial of reinstatement specifically justified by the district court as necessary to avoid inequity. Allen v. Autauga County Board of Education, 685 F.2d 1302, 1305-06 (11th Cir.1982). Citing our own precedent in Sterzing and a number of other Fifth Circuit cases, it said, “[rjeinstatement is a basic element of the appropriate remedy in wrongful employee discharge cases and, except in extraordinary ones, is required.”
It is possible to conceive of a truly extraordinary case in which reinstatement should be denied. Our record on appeal, read fairly, simply does not present such a case. Marchelos admitted having made three late-night calls in a single night. He explained that he had intended to “tell off” Shepack but had lost his nerve each time. The jury heard this and other evidence of the late-night calls; indeed, it heard that the College had discharged Marchelos after the Board of Trustees had sustained She-pack’s charge that Marchelos had made the annoyance calls. Nevertheless, the jury found that the decision to dismiss Marchelos would not have been reached in the absence of his constitutionally protected activities.1 The jury apparently concluded that Shepack would not ordinarily seek to fire a college dean who displayed what might merely be emotional instability under stress. The majority calls Marchelos’ conduct “the basis for civil lawsuits and even of criminal charges.” His behavior seems to me more aptly to demonstrate a need for counseling. A college president not bent on vindictiveness would probably suggest to a dean who demonstrated such a reaction to pressure that he take a rest and consult a doctor. It is therefore neither unfair nor inequitable to reinstate the dean and thus to make him whole in the only way that the constitutional wrong done him can be repaired.
The wrong done Marchelos by remanding the case for a rehearing would alone warrant dissent. The majority’s departure from the Mt. Healthy standard and our own precedent so damage the protection of constitutional rights that they mandate my dissent from part IIIB of the opinion.

. Thus, the jury’s findings imply that the incident "was not taken seriously by those concerned." Under these circumstances, reinstatement is compelled even under the analysis set forth in part IIIB.